Exhibit 10.2

HOME BANK

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
22nd day of June 2009, between Home Bank (the “Bank” or the “Employer”), a
federally chartered savings bank which is the wholly owned subsidiary of Home
Bancorp, Inc. (the “Corporation”), and John W. Bordelon (the “Executive”).

WITNESSETH

WHEREAS, the Executive is currently employed as the President and Chief
Executive Officer of the Bank;

WHEREAS, the Executive is currently employed as the President and Chief
Executive Officer of the Corporation, a Louisiana corporation;

WHEREAS, the Bank has adopted a Plan of Conversion pursuant to which the Bank
has converted to a federally chartered stock savings bank and has become a
wholly owned subsidiary of the Corporation (the “Conversion”);

WHEREAS, the Bank desires to assure itself of the continued availability of the
Executive’s services as provided in this Agreement;

WHEREAS, the Executive is willing to serve the Bank on the terms and conditions
hereinafter set forth; and

WHEREAS, the Executive is concurrently entering into a separate employment
agreement with the Corporation (the “Corporation Agreement”).

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the Bank and the
Executive hereby agree as follows:

1. Definitions. The following words and terms shall have the meanings set forth
below for the purposes of this Agreement:

(a) Annual Compensation. The Executive’s “Annual Compensation” for purposes of
determining severance payable under this Agreement shall be deemed to mean the
sum of (i) the annual rate of Base Salary as of the Date of Termination, and
(ii) the cash bonus, if any, earned by the Executive for the calendar year
immediately preceding the year in which the Date of Termination occurs.

(b) Base Salary. “Base Salary” shall have the meaning set forth in Section 3(a)
hereof.



--------------------------------------------------------------------------------

(c) Cause. Termination of the Executive’s employment for “Cause” shall mean
termination because of personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order or
material breach of any provision of this Agreement.

(d) Change in Control. “Change in Control” shall mean a change in the ownership
of the Corporation or the Bank, a change in the effective control of the
Corporation or the Bank or a change in the ownership of a substantial portion of
the assets of the Corporation or the Bank, in each case as provided under
Section 409A of the Code and the regulations thereunder, provided that the
Conversion shall not be deemed to constitute a Change in Control.

(e) Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated for Cause, the date on which the Notice of Termination
is given, and (ii) if the Executive’s employment is terminated for any other
reason, the date specified in such Notice of Termination.

(h) Effective Date. The Effective Date of this Agreement shall mean the date
first written above.

(i) Disability. “Disability” shall mean the Executive (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Employer.

(j) ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(i) Good Reason. “Good Reason” means the occurrence of any of the following
conditions:

(i) any material breach of this Agreement by the Bank, including without
limitation any of the following: (A) a material diminution in the Executive’s
base compensation, (B) a material diminution in the Executive’s authority,
duties or responsibilities as prescribed in Section 2, or (C) any requirement
that the Executive report to a corporate officer or employee of the Bank instead
of reporting directly to the Board of Directors of the Bank (the “Bank Board”),
or

 

2



--------------------------------------------------------------------------------

(ii) any material change in the geographic location at which the Executive must
perform his services under this Agreement for a period of more than 90 days;

provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Bank within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Bank shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Bank received the written
notice from the Executive. If the Bank remedies the condition within such thirty
(30) cure period, then no Good Reason shall be deemed to exist with respect to
such condition. If the Bank does not remedy the condition within such thirty
(30) day cure period, then the Executive may deliver a Notice of Termination for
Good Reason at any time within sixty (60) days following the expiration of such
cure period.

(k) IRS. IRS shall mean the Internal Revenue Service.

(l) Notice of Termination. Any purported termination of the Executive’s
employment by the Bank for any reason, including without limitation for Cause,
Disability or Retirement, or by the Executive for any reason, including without
limitation for Good Reason, shall be communicated by a written “Notice of
Termination” to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a dated notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be effective immediately if
the Bank terminates the Executive’s employment for Cause, and (iv) is given in
the manner specified in Section 10 hereof.

(m) Retirement. “Retirement” shall means voluntary termination by the Executive
which constitutes a retirement, including early retirement, under the Bank’s
401(k) plan.

2. Term of Employment and Duties.

(a) The Bank hereby employs the Executive as the President and Chief Executive
Officer of the Bank, and the Executive hereby accepts said employment and agrees
to render such services to the Bank on the terms and conditions set forth in
this Agreement. The terms and conditions of this Agreement shall be and remain
in effect during the period of three years beginning on the Effective Date of
this Agreement and ending on the third anniversary of the Effective Date, plus
such extensions, if any, as are provided pursuant to Section 2(b) hereof (the
“Employment Period”).

(b) Upon approval of the Board of Directors of the Employer, the term of
employment shall extend for an additional year on each annual anniversary of the
Effective Date such that at any time the remaining term of this Agreement shall
be from two to three years in the absence of notice to the contrary. Prior to
each annual anniversary of the Effective Date, the Board of Directors of the
Employer shall consider and review (after taking into account all relevant
factors, including the Executive’s performance hereunder) an extension of the
term of this Agreement, and the term shall continue to extend on each annual
anniversary of the

 

3



--------------------------------------------------------------------------------

Effective Date if the Board of Directors approves such extension unless the
Executive gives written notice to the Employer of the Executive’s election not
to extend the term, with such written notice to be given not less than thirty
(30) days prior to any such anniversary date. The Board of Directors of the
Employer agrees to inform the Executive not less than thirty (30) days prior to
any such anniversary date as to whether or not the Board of Directors elected to
extend the term of this Agreement. If the Agreement is not extended as of any
anniversary date, then this Agreement shall terminate at the conclusion of its
remaining term. References herein to the term of this Agreement shall refer both
to the initial term and successive terms.

(c) Nothing in this Agreement shall be deemed to prohibit the Bank at any time
from terminating the Executive’s employment as President and Chief Executive
Officer during the Employment Period for any reason, provided that the relative
rights and obligations of the Bank and the Executive in the event of any such
termination shall be determined under this Agreement.

(d) During the term of this Agreement, the Executive shall manage the operations
of the Bank and oversee the officers that report to him. The Executive shall
also oversee the implementation of the policies adopted by the Board of
Directors of the Bank and shall report directly to the Board of Directors. In
addition, the Executive shall perform such executive services for the Bank as
may be consistent with his titles and from time to time assigned to him by the
Bank’s Board of Directors.

3. Compensation and Benefits.

(a) The Employer shall compensate and pay the Executive for his services during
the term of this Agreement at a minimum base salary of $215,000 per year (“Base
Salary”), which amount may be increased from time to time in such amounts as may
be determined by the Board of Directors of the Employer and may not be decreased
without the Executive’s express written consent. In addition to his Base Salary,
the Executive shall be entitled to receive during the term of this Agreement
such bonus payments as may be determined by the Board of Directors of the
Employer. The Executive and the Bank acknowledge that a portion of the Base
Salary may be paid by the Corporation pursuant to the terms of the Corporation
Agreement for services rendered to the Corporation by the Executive pursuant to
his service as President and Chief Executive Officer thereof, and the Executive
and the Bank further acknowledge and agree that the combined Base Salary paid to
the Executive each year by the Corporation and the Bank shall be the amount set
forth above, as increased from time to time by the Board of Directors of the
Employer.

(b) During the term of this Agreement, the Executive shall be entitled to
participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, employee stock ownership, or other plans, benefits
and privileges given to employees and executives of the Employer, to the extent
commensurate with his then duties and responsibilities, as fixed by the Board of
Directors of the Employer. The Bank shall not make any changes in such plans,
benefits or privileges which would adversely affect the Executive’s rights or
benefits thereunder, unless such change occurs pursuant to a program applicable
to all executive officers of the Bank and does not result in a proportionately
greater adverse change in the rights of or benefits to the

 

4



--------------------------------------------------------------------------------

Executive as compared with any other executive officer of the Bank. Nothing paid
to the Executive under any plan or arrangement presently in effect or made
available in the future shall be deemed to be in lieu of the salary payable to
the Executive pursuant to Section 3(a) hereof.

(c) During the term of this Agreement, the Executive shall be entitled to paid
annual vacation in accordance with the policy as established from time to time
by the Board of Directors of the Employer. The Executive shall not be entitled
to receive any additional compensation from the Employer for failure to take a
vacation, nor shall the Executive be able to accumulate unused vacation time
from one year to the next, except to the extent authorized by the Board of
Directors of the Employer.

(d) Except as otherwise agreed between the Corporation and the Bank, the
Executive’s compensation, benefits and severance set forth in this Agreement
shall be paid by the Corporation and the Bank in the same proportion as the time
and services actually expended by the Executive on the business of the
Corporation and the business of the Bank, respectively, with any amounts paid by
the Corporation to be credited towards the obligations of the Bank under this
Agreement. For this purpose, the Executive shall maintain, and provide to the
Bank on at least a monthly basis, documentation of the time and expenses
expended by the Executive on the business of each of the Corporation and the
Bank. No provision contained in this Agreement shall require the Bank to pay any
portion of the Executive’s compensation, benefits, severance and expenses
required to be paid by the Corporation pursuant to this Agreement or the
agreement of even date being entered into between the Corporation and the
Executive.

4. Expenses. The Employer shall reimburse the Executive or otherwise provide for
or pay for all reasonable expenses incurred by the Executive in furtherance of
or in connection with the business of the Employer, including, but not by way of
limitation, automobile expenses, traveling expenses, and all reasonable
entertainment expenses (whether incurred at the Executive’s residence, while
traveling or otherwise), subject to such reasonable documentation and policies
as may be established by the Board of Directors of the Employer. If such
expenses are paid in the first instance by the Executive, the Employer shall
reimburse the Executive therefor. Such reimbursement shall be paid promptly by
the Employer and in any event no later than March 15 of the year immediately
following the year in which such expenses were incurred.

5. Termination.

(a) The Bank shall have the right, at any time upon prior Notice of Termination,
to terminate the Executive’s employment hereunder for any reason, including
without limitation termination for Cause, Disability or Retirement, and the
Executive shall have the right, upon prior Notice of Termination, to terminate
his employment hereunder for any reason.

(b) In the event that (i) the Executive’s employment is terminated by the Bank
for Cause or (ii) the Executive terminates his employment hereunder other than
for Disability, Retirement, death or Good Reason, the Executive shall have no
right pursuant to this Agreement to compensation or other benefits for any
period after the applicable Date of Termination.

 

5



--------------------------------------------------------------------------------

(c) In the event that the Executive’s employment is terminated as a result of
Disability, Retirement or the Executive’s death during the term of this
Agreement, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination.

(d) In the event that prior to a Change in Control (i) the Executive’s
employment is terminated by the Employer for other than Cause, Disability,
Retirement or the Executive’s death or (ii) such employment is terminated by the
Executive for Good Reason, then the Employer shall:

(A) pay to the Executive, in a lump sum as of the Date of Termination, a cash
severance amount equal to three (3) times that portion of his Base Salary paid
by the Bank, and

(B) maintain and provide for a period ending at the earlier of (i) thirty-six
(36) months after the Date of Termination or (ii) the date of the Executive’s
full-time employment by another employer (provided that the Executive is
entitled under the terms of such employment to benefits substantially similar to
those described in this subparagraph (B)), at no cost to the Executive, the
continued participation of the Executive and his dependents in all group
insurance, life insurance, health and accident insurance, and disability
insurance offered by the Employer in which the Executive and his dependents were
participating immediately prior to the Date of Termination, subject to
compliance with Section 5(f) below.

(e) In the event that either concurrently with or following a Change in Control
(i) the Executive’s employment is terminated by the Employer for other than
Cause, Disability, Retirement or the Executive’s death or (ii) such employment
is terminated by the Executive for Good Reason, then the Employer shall, subject
to the provisions of Section 6 hereof, if applicable,

(A) pay to the Executive, in a lump sum as of the Date of Termination, a cash
severance amount equal to three (3) times that portion of his Annual
Compensation paid by the Bank, and

(B) maintain and provide for a period ending at the earlier of (i) thirty-six
(36) months after the Date of Termination or (ii) the date of the Executive’s
full-time employment by another employer (provided that the Executive is
entitled under the terms of such employment to benefits substantially similar to
those described in this subparagraph (B)), at no cost to the Executive, the
continued participation of the Executive and his dependents in all group
insurance, life insurance, health and accident insurance, and disability
insurance offered by the Employer in which the Executive and his dependents were
participating immediately prior to the Date of Termination, subject to
compliance with Section 5(f) below.

(f) Any insurance premiums payable by the Employer or any successors pursuant to
this Section 5 shall be payable at such times and in such amounts (except that
the Employer shall also pay any employee portion of the premiums) as if the
Executive was still an employee of the Employer, subject to any increases in
such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Employer in any

 

6



--------------------------------------------------------------------------------

taxable year shall not affect the amount of insurance premiums required to be
paid by the Employer in any other taxable year; provided, however, that if the
Executive’s participation in any group insurance plan is barred, the Employer
shall either arrange to provide the Executive with insurance benefits
substantially similar to those which the Executive was entitled to receive under
such group insurance plan or, if such coverage cannot be obtained, pay a lump
sum cash equivalency amount within thirty (30) days following the Date of
Termination based on the annualized rate of premiums being paid by the Employer
as of the Date of Termination.

6. Limitation of Benefits under Certain Circumstances. If the payments and
benefits pursuant to Section 5 hereof, either alone or together with other
payments and benefits which the Executive has the right to receive from the Bank
or the Corporation, would constitute a “parachute payment” under Section 280G of
the Code, then the payments and benefits payable by the Bank pursuant to
Section 5 hereof shall be reduced by the minimum amount necessary to result in
no portion of the payments and benefits payable by the Bank under Section 5
being non-deductible to the Bank pursuant to Section 280G of the Code and
subject to the excise tax imposed under Section 4999 of the Code. In no event
shall the payments and benefits payable under Section 5 exceed three times the
Executive’s average taxable compensation from the Bank for the five calendar
years preceding the year in which the Date of Termination occurs, with any
benefits to be provided subsequent to the Date of Termination to be discounted
to present value in accordance with Section 280G of the Code. If the payments
and benefits under Section 5 are required to be reduced, the cash severance
shall be reduced first, followed by a reduction in the fringe benefits. The
determination of any reduction in the payments and benefits to be made pursuant
to Section 5 shall be based upon the opinion of independent tax counsel selected
by the Bank and paid by the Bank. Such counsel shall promptly prepare the
foregoing opinion, but in no event later than thirty (30) days from the Date of
Termination, and may use such actuaries as such counsel deems necessary or
advisable for the purpose. Nothing contained in this Section 6 shall result in a
reduction of any payments or benefits to which the Executive may be entitled
upon termination of employment under any circumstances other than as specified
in this Section 6, or a reduction in the payments and benefits specified in
Section 5 below zero.

7. Mitigation; Exclusivity of Benefits.

(a) The Executive shall not be required to mitigate the amount of any benefits
hereunder by seeking other employment or otherwise, nor shall the amount of any
such benefits be reduced by any compensation earned by the Executive as a result
of employment by another employer after the Date of Termination or otherwise,
except as set forth in Sections 5(d)(B) and 5(e)(B) above.

(b) The specific arrangements referred to herein are not intended to exclude any
other vested benefits which may be available to the Executive upon a termination
of employment with the Bank pursuant to employee benefit plans of the Bank or
the Corporation or otherwise.

8. Withholding. All payments required to be made by the Bank hereunder to the
Executive shall be subject to the withholding of such amounts, if any, relating
to tax and other payroll deductions as the Bank shall determine are required to
be withheld pursuant to any applicable law or regulation.

 

7



--------------------------------------------------------------------------------

9. Assignability. The Bank may assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation, bank or
other entity with or into which the Bank may hereafter merge or consolidate or
to which the Bank may transfer all or substantially all of its assets, if in any
such case said corporation, bank or other entity shall by operation of law or
expressly in writing assume all obligations of the Bank hereunder as fully as if
it had been originally made a party hereto, but may not otherwise assign this
Agreement or its rights and obligations hereunder. The Executive may not assign
or transfer this Agreement or any rights or obligations hereunder.

10. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

To the Bank:   Secretary   Home Bank   503 Kaliste Saloom   Lafayette, Louisiana
70508 To the Executive:   John W. Bordelon   At the address last appearing on  
the personnel records of the Employer

11. Amendment; Waiver. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Executive and such officer or officers as may be
specifically designated by the Bank Board to sign on its behalf. No waiver by
any party hereto at any time of any breach by any other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. In addition,
notwithstanding anything in this Agreement to the contrary, the Bank may amend
in good faith any terms of this Agreement, including retroactively, in order to
comply with Section 409A of the Code.

12. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the substantive laws of the State of Louisiana.

13. Nature of Obligations. Nothing contained herein shall create or require the
Bank to create a trust of any kind to fund any benefits which may be payable
hereunder, and to the extent that the Executive acquires a right to receive
benefits from the Bank hereunder, such right shall be no greater than the right
of any unsecured general creditor of the Bank.

14. Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

8



--------------------------------------------------------------------------------

15. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

17. Regulatory Actions. The following provisions shall be applicable to the
parties to the extent that they are required to be included in employment
agreements between a savings bank and its employees pursuant to
Section 563.39(b) of the Office of Thrift Supervision (“OTS”) Rules and
Regulations, 12 C.F.R. §563.39(b), or any successor thereto, and shall be
controlling in the event of a conflict with any other provision of this
Agreement, including without limitation Section 5 hereof.

(a) If the Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs pursuant to notice served
under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit Insurance Act
(“FDIA”)(12 U.S.C. §§1818(e)(3) and 1818(g)(1)), the Bank’s obligations under
this Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the Bank
may, in its discretion: (i) pay the Executive all or part of the compensation
withheld while its obligations under this Agreement were suspended, and
(ii) reinstate (in whole or in part) any of its obligations which were
suspended.

(b) If the Executive is removed from office and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C. §§1818(e)(4) and
(g)(1)), all obligations of the Bank under this Agreement shall terminate as of
the effective date of the order, but vested rights of the Executive and the Bank
as of the date of termination shall not be affected.

(c) If the Bank is in default, as defined in Section 3(x)(1) of the FDIA (12
U.S.C. §1813(x)(1)), all obligations under this Agreement shall terminate as of
the date of default, but vested rights of the Executive and the Bank as of the
date of termination shall not be affected.

(d) All obligations under this Agreement shall be terminated pursuant to 12
C.F.R. §563.39(b)(5), except to the extent that it is determined that
continuation of the Agreement for the continued operation of the Bank is
necessary: (i) by the Director of the OTS, or his/her designee, at the time the
Federal Deposit Insurance Corporation (“FDIC”) enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of the FDIA (12 U.S.C. §1823(c)); or (ii) by the Director of the
OTS, or his/her designee, at the time the Director or his/her designee approves
a supervisory merger to resolve problems related to operation of the Bank or
when the Bank is determined by the Director of the OTS to be in an unsafe or
unsound condition, but vested rights of the Executive and the Employer as of the
date of termination shall not be affected.

 

9



--------------------------------------------------------------------------------

18. Regulatory Prohibition. Notwithstanding any other provision of this
Agreement to the contrary, any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and 12 C.F.R. Part 359.

19. Changes in Statutes or Regulations. If any statutory or regulatory provision
referenced herein is subsequently changed or re-numbered, or is replaced by a
separate provision, then the references in this Agreement to such statutory or
regulatory provision shall be deemed to be a reference to such section as
amended, re-numbered or replaced.

20. Entire Agreement. This Agreement embodies the entire agreement between the
Bank and the Executive with respect to the matters agreed to herein. All prior
agreements between the Bank and the Executive with respect to the matters agreed
to herein are hereby superseded and shall have no force or effect.
Notwithstanding the foregoing, nothing contained in this Agreement shall affect
the agreement of even date being entered into between the Corporation and the
Executive.

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

Attest:

 

    HOME BANK

/s/ Henry W. Busch

    By:  

/s/ Michael P. Maraist

Henry W. Busch       Michael P. Maraist Corporate Secretary       Chairman of
the Board     EXECUTIVE     By:  

/s/ John W. Bordelon

      John W. Bordelon

 

10